Citation Nr: 0705409	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-25 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as being the result of exposure to herbicides.

2.  Entitlement to service connection for a bilateral eye 
disorder, to include as secondary to service-connected post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
PTSD.

4.  Entitlement to service connection for a disorder 
manifested by alcohol abuse, to include consideration of 
whether a statutory bar exists concerning the award of such a 
benefit.  

5.  Entitlement to service connection for a disorder 
manifested by drug abuse, to include consideration of whether 
a statutory bar exists concerning the award of such a 
benefit.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of June 2003 (diabetes 
mellitus) and November 2004 (all other matters) issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In August 2006, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam and is presumed to have been exposed to one or more 
herbicide agents during such service.

2.  Diabetes mellitus, to include Type II diabetes mellitus, 
was not shown in service or for many years following his 
discharge from service.

3.  Competent medical evidence does not link any currently 
diagnosed diabetes and/or Type II diabetes mellitus with 
service to include presumed inservice herbicide exposure, but 
rather to chronic pancreatitis.

4.  It is not shown that the veteran currently has a 
bilateral eye disorder.

5.  Erectile dysfunction is not shown to be related to the 
veteran's period of military service, to any event thereof, 
or either to his service-connected PTSD or non-service-
connected diabetes mellitus.

6.  It is not shown that the veteran currently has a disorder 
manifested by either alcohol and/or drug abuse.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  A bilateral eye disorder was not incurred or aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2006).

3.  Erectile dysfunction was not incurred or aggravated 
during active duty service, nor has it been shown to be due 
to a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006).

4.  A disorder manifested by alcohol abuse was not incurred 
or aggravated during active duty service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

5.  A disorder manifested by drug abuse was not incurred or 
aggravated during active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of letters dated in 
January 2003 and June 2004, as well as part of a December 
2005 supplemental statement of the case (SSOC) fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  Also, a March 2006 
letter provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  

The Board acknowledges that the notice required by 
38 U.S.C.A. § 5103(a) must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notices instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  

In the course of a February 2004 VA PTSD examination the 
veteran informed the examiner that he had been awarded Social 
Security Administration (SSA) disability benefits due to his 
service-connected PTSD.  Neither the SSA decision nor the 
medical records used by the SSA in conjunction with their 
decision are of record.  However, as indicated by the veteran 
himself, the award was based on a disorder not pertinent to 
this appeal.  Therefore, the veteran is not prejudiced by the 
Board's proceeding with appellate review without obtaining 
these records.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Factual Background

A review of the service medical records, to include at either 
the March 1968 induction examination or the January 1970 
separation examination reveals no findings pertaining to any 
of the claimed disorders.

The record reflects that the veteran served on active duty in 
Vietnam with the United States Army.  His military 
occupational specialty was that of a clerk typist.  Pursuant 
to 38 C.F.R. § 3.307(a)(6)(iii), he is therefore presumed to 
have been exposed to one or more herbicide agents during his 
tour of duty in Vietnam, in the absence of affirmative 
evidence to the contrary.

The report of a March 1970 VA examination is devoid of 
clinical findings reflective of any of the instantly claimed 
disorders.  

A May 1970 rating decision granted service connection for 
acne vulgaris; a 10 percent disability rating was assigned.  

An October 2002 VA medical progress note includes a diagnosis 
of chronic pancreatitis.  The veteran, also at that time, 
denied using alcohol for the past seven or eight years.  

An October 2002 VA outpatient treatment record addendum shows 
a diagnosis of Type II diabetes mellitus.  

A November 2002 VA primary care clinic note shows a problem 
list which includes erectile dysfunction, marijuana smoking, 
and diabetes mellitus Type II (diagnosed in October 2002).  
The Board parenthetically notes that erectile dysfunction was 
not diagnosed.  

A VA diabetes mellitus examination report dated in January 
2003 shows that the veteran developed diabetes in October 
2002.  Type II diabetes was diagnosed.  The examiner opined 
that the disorder was "more likely than not" related to 
chronic pancreatitis.  

Service connection for post-traumatic stress disorder (PTSD) 
was granted in March 2004, and a 70 percent disability 
evaluation was assigned.  In October 2004, the disability 
evaluation was increased to 100 percent.  

Review of a VA PTSD examination conducted in February 2004 
shows that the veteran denied problems associated with 
substance abuse prior to entering the military.  He admitted 
to frequently using alcohol and marijuana to help him sleep.  
He reported decreased libido and erectile dysfunction, for 
which he is prescribed medications.  Contrarily, he denied 
using alcohol for the past seven years, and marijuana for the 
past three and a half years.  The diagnoses included PTSD, 
diabetes, pancreatitis, and erectile dysfunction.  

A September 2004 VA ambulatory outpatient care note makes 
mention to the veteran wearing glasses; a specifically-
referenced eye disorder was not diagnosed.  

A September 2004 VA pharmacy controlled substance clinic note 
shows that the veteran denied a history of substance abuse 
problem after his service in Vietnam, except for alcohol 
use.  Chronic controlled substance use was diagnosed, but was 
described as stable.  However, the clinical pharmacist opined 
that no abuse was suspected.

An October 2004 VA northwest clinic note shows that the 
veteran denied using illicit drugs, and claimed to have last 
used "ETOH" (alcohol) eight years earlier.  

A December 2004 VA medical record, signed by an optometrist, 
while including a diagnosis of Type II diabetes mellitus 
(diagnosed in 2001).  

A February 2005 VA progress note reports that the veteran 
allegedly stopped drinking alcohol seven or eight years 
earlier.  Diabetes was diagnosed.  The examining physician, 
who conducted a psychiatric evaluation of the veteran, 
commented that the veteran "self medicat[ed]" his PTSD by 
using alcohol following his Vietnam service.  

A VA Decision Review Officer Conference Report dated in March 
2005 essentially notes that the veteran claimed that some of 
his claimed disorders (erectile dysfunction, vision problems, 
and diabetes) were due to drug and alcohol use caused, 
essentially, by his PTSD.  It was also noted that the exact 
cause of the veteran's claimed eye problem was still not 
known.  The veteran was also noted to have contended that 
exposure to Agent Orange was "at the root" of many of his 
problems.  

At the outset of the veteran's August 2006 hearing conducted 
at the RO by the undersigned Acting Veterans Law Judge, the 
veteran's representative essentially asserted that all of the 
claimed matters were essentially caused by the veteran's 
PTSD, and/or self-medicating (using drugs and alcohol) 
because of the PTSD.  See page three of hearing transcript 
(transcript).  For example, she claimed that due to his PTSD 
the veteran used drugs and alcohol, which caused him to have 
pancreatitis, which caused him to develop diabetes.  Id.  The 
veteran testified that his diabetes was "possibly" caused 
by exposure to herbicides, but that, alternately, it could 
have been "caused by the PTSD which caused the alcohol 
problems [which] caused the pancreatitis."  See pages three 
and four of transcript.  The Board parenthetically observes 
that this juncture that the veteran is not service-connected 
for pancreatitis.  He added that he was sprayed with Agent 
Orange on several occasions.  See page four of transcript.  
Concerning the veteran's eye disorder, in asserting that the 
disorder was caused by a type of diabetic disorder 
(nephropathy or retinopathy), the veteran's representative 
conceded that while the veteran was claiming a disorder 
manifested by "vision problems," he had not been diagnosed 
with retinopathy.  She added that the veteran's service-
connected acne vulgaris was "infiltrating" the area of his 
eyes.  See page five of transcript.  The veteran's claimed 
erectile dysfunction problems were alleged to have been 
caused by the veteran's service-connected PTSD (either stress 
or medication use) or by his diabetes.  It was further argued 
that the veteran's drug and alcohol disorders essentially 
caused his pancreatitis.  See page 12 of transcript.  

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Applicable regulations provide that a disability, which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  In addition, secondary service connection may 
also be granted for the degree of aggravation to a 
nonservice-connected disorder, which is proximately due to, 
or the result of a service-connected disorder.  38 C.F.R. 
§ 3.310(b) (Oct. 2006); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Such claims may be described as secondary service 
connection by way of aggravation.

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including diabetes 
mellitus, becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313.  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  For the purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994)(holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation). 
 The rationale employed in Combee also applies to claims 
based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. 
App. 155 (1997).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted, in general, service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110. However, the law 
and regulations provide that compensation shall not be paid 
if the disability was the result of the person's own willful 
misconduct, to include the abuse of alcohol or drugs.  See 
38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301 (2005); 
see also VAOPGPREC 2-97 (January 16, 1997).

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 
38 U.S.C. § 105(a) to provide that, with respect to claims 
filed after October 31, 1990, an injury or disease incurred 
during active service will not be deemed to have been 
incurred in the line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(n), 3.301.

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. 
§ 105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that there can be service 
connection for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, service-connected 
disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001). However, the Federal Circuit further stated that 
compensation may be awarded only "where there is clear 
medical evidence establishing that alcohol or drug abuse is 
caused by a veteran's primary service-connected disability, 
and where the alcohol or drug abuse disability is not due to 
willful wrongdoing."  See Allen, 237 F. 3d at 1381.

Analysis
Diabetes Mellitus

The veteran contends that his claimed diabetes disorder, 
variously diagnosed as diabetes and Type II diabetes 
mellitus, is "possibly" a result of exposure to Agent 
Orange while serving in Vietnam.  Alternatively, he argues 
that the claimed disorder was "caused by [his service-
connected] PTSD which caused the alcohol problems [which] 
caused the pancreatitis."  See pages three and four of 
transcript.  The Board finds this alternative argument to be 
illogical and incoherent.  

The record shows that the veteran was first diagnosed with 
Type II diabetes mellitus in October 2002.  Diabetes is later 
shown to have been diagnosed in February 2004.  

Here, the evidence shows that the veteran served in Vietnam 
during the prescribed period, and he is therefore presumed to 
have been exposed to herbicides.  The veteran also has a 
diagnosis of diabetes and Type II diabetes mellitus. 
 However, as noted, the presumption of service connection is 
rebuttable where there is affirmative evidence to the 
contrary.

Here, the medical evidence of record - specifically, the 
report of a January 2003 VA diabetes mellitus examination - 
shows that the veteran's Type II diabetes mellitus is 
secondary to his pancreatitis, and the presumption of service 
connection due to exposure to herbicides is therefore 
rebutted by this affirmative evidence to the contrary.  

Thus, the veteran's claim of service connection for diabetes 
mellitus, to include as here diagnosed Type II diabetes 
mellitus, based on the presumption that exposure to 
herbicides while serving in Vietnam caused the diabetes is 
rebutted by affirmative medical evidence to the contrary 
provided by a VA medical examiner.  A competent medical 
opinion to the contrary is not of record.  

The only evidence of record supporting a conclusion that the 
veteran's diabetes is related to his military service are the 
veteran's own contentions.  However, there is no evidence of 
record showing that he has the specialized medical background 
necessary to render competent medical opinion as to the 
etiology of his diabetes.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) (2005).

Though the veteran has claimed service connection for 
diabetes essentially only on the basis of presumptive 
exposure to herbicides, the Board also notes that, since 
there is no evidence of record that the veteran was treated 
for or diagnosed with diabetes either during military service 
or during the one year presumptive period following service, 
service connection on a direct basis is also not warranted. 
 38 C.F.R. § 3.309.

Bilateral Eye Disorder

The service medical records are devoid of any pertinent eye-
related findings.  While the veteran was noted to wear 
glasses in September 2004 (see VA ambulatory outpatient care 
note), the post service evidence also does not show diagnosis 
of any eye disability provided by a medical professional, or 
objective evidence of a chronic disability due to a bilateral 
eye disorder.  The veteran was notified as part of a June 
2004 letter that the evidence must show that he has 
"persistent or recurrent symptoms of disability."  He has 
not provided a showing of such.  While the record includes 
the appellant's obscurely-related complaints of such a 
disorder in the course of his August 2006 hearing, in the 
absence of proof of a present disability, there cannot be a 
valid claim of service connection.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

Although the veteran has essentially testified that he 
believes he has a bilateral disability as a result of his 
non-service-connected diabetes disorder, or alternatively, 
due to his service-connected acne vulgaris disorder somehow 
causing this claimed eye disorder, as a layperson he is not 
competent to establish this by his own assertions.  Espiritu, 
supra.  The Board here also parenthetically observes that no 
competent medical professional has supplied VA with an 
opinion which would go to support either of the veteran's 
causation arguments.  

Erectile Dysfunction

It is not shown that erectile dysfunction was manifested or 
incurred or aggravated in service; the veteran does not 
allege otherwise.  Consequently, direct service connection 
for erectile dysfunction (i.e., on the basis that it became 
manifest in service and persisted) is not warranted.  

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met.  The veteran has been diagnosed with erectile 
dysfunction by a medical professional.  See VA PTSD 
examination report dated in February 2004.  

The other two requirements that must be satisfied are: 
 Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  In a claim seeking secondary 
service connection the requirement of disease or injury in 
service is replaced by that of a disability already service-
connected.  That requirement is met, as PTSD is service 
connected.  As for the final requirement, a nexus between the 
service-connected disability (PTSD) and the disability for 
which service connection is sought (erectile dysfunction), 
the Board notes that the evidentiary record is absent such an 
opinion.  

The earliest competent (medical) evidence of even a reference 
to erectile dysfunction is in 2002, and the disorder was not 
diagnosed until 2004.  There is no continuity of complaints 
or symptoms prior to that time.  Such a lengthy lapse of time 
between service separation (1970) and the earliest 
documentation of any complaints relating to erectile 
dysfunction (2002) is a factor for consideration in deciding 
a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The veteran's statements and testimony relating his current 
erectile dysfunction to his service-connected PTSD (and to, 
alternatively, his non-service-connected diabetes mellitus) 
does not constitute competent evidence.  As a layperson, he 
is not competent to opine regarding the etiology of a disease 
or disability.  See Espiritu, supra.

Alcohol and Drug Disorders

The veteran essentially claims, as shown by his testimony 
before the undersigned in August 2006, that service 
connection should be assigned for alcohol and drug disorders 
caused by his service-connected PTSD.  He claimed at that 
time that his PTSD necessitated him to "self medicat[e]" 
himself by using alcohol and drugs.  See page three of 
transcript.

Though the veteran has not claimed to have abused either 
alcohol or drugs during his military service, the Board 
nevertheless points out that review of his service medical 
records are devoid of any findings relating to his abuse of 
alcohol and/or drugs.  Review of the post service medical 
record provides the Board with, in essence, an inconsistent 
picture of the veteran's history of using alcohol and drugs.  
While an October 2002 VA outpatient treatment record includes 
a diagnosis of chronic pancreatitis, the veteran is noted at 
that time to have informed the reporting physician that he 
had not used alcohol for the last seven or eight years.  
While a November 2002 VA primary care clinic note includes a 
problem list which referenced marijuana smoking; drug abuse 
was not diagnosed at that time.  Also, review of a VA PTSD 
examination conducted in February 2004 shows that the veteran 
denied problems associated with substance abuse prior to 
entering the military, and admitted to frequently using 
alcohol and marijuana to help him sleep.  Contrarily, also in 
February 2004 he denied using alcohol for the past seven 
years, and marijuana for the past three and a half years.  
Neither alcohol nor drug abuse was diagnosed.  Further, while 
in September 2004 a VA pharmacist provided a diagnosis of 
chronic controlled substance use, he opined that no abuse was 
suspected.  The veteran, also in October 2004, denied using 
illicit drugs, and claimed to have last used alcohol eight 
years earlier.  Finally, the veteran, as also previously 
noted, in February 2005, the veteran alleged to have stopped 
drinking alcohol seven or eight years earlier.  

While a history of both alcohol and drug use is of record, 
the evidentiary record now before the Board shows that the 
veteran has not used alcohol for at least approximately nine 
years, and is not shown to have used drugs for at least 
approximately seven years (i.e., he indicated in February 
2004 that he had last used marijuana three and a half years 
earlier).  

The Board essentially finds that disorders manifested by 
either alcohol abuse or drug abuse are not currently 
manifested.  In the absence of proof of a present disability, 
there cannot be a valid claim of service connection.  See 
Brammer, supra.  As a layperson, as noted, the veteran is not 
competent to establish that he has any claimed disorder 
merely by his own assertions.  Espiritu, supra.  The veteran 
was notified as part of a June 2004 letter that the evidence 
must show that he has "persistent or recurrent symptoms of 
disability."  He clearly has not provided a showing of 
such.  The preponderance of the evidence is against these 
claims, and they must be denied.

As neither disorder is currently shown to be manifested, the 
Board finds that it is not necessary to address the question 
of whether there exists a statutory bar concerning the award 
of such benefits.  

As to all of the above-adjudicated instant claims, the Board 
has considered the benefit-of-the-doubt doctrine, but finds 
that the record does not provide even an approximate balance 
of negative and positive evidence on the merits.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these five service connection claims.  


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as being the result of exposure to herbicides, is 
denied.  

Entitlement to service connection for a bilateral eye 
disorder, to include as secondary to service-connected PTSD, 
is denied.  

Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected PTSD, is 
denied.  

Entitlement to service connection for a disorder manifested 
by alcohol abuse is denied.  

Entitlement to service connection for a disorder manifested 
by drug abuse is denied.  


____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


